                                                    THE HONORABLE
                                                    THE HONORABLE MARY
                                                                     MARY JO JO HESTON
                                                                                 HESTON
 1                                                  CHAPTER 13
                                                    CHAPTER 13
                                                    HEARING DATE:
                                                    HEARING DATE: February
                                                                   February 14,
                                                                              14, 2019
                                                                                  2019
 2
                                                    HEARING TIME:
                                                    HEARING TIME: 1:00
                                                                   1:00 P.M.
                                                                        P.M.
 3                                                  LOCATION: Tacoma,
                                                    LOCATION:  Tacoma, Washington
                                                                        Washington
                                                    RESPONSE DATE:
                                                    RESPONSE DATE: February
                                                                    February 7,7, 2019
                                                                                  2019
 4

 5

 6

 7

 8

 9

10
10                   IN THE
                     IN THE UNITED
                            UNITED STATES
                                   STATES BANKRUPTCY
                                          BANKRUPTCY COURT
                                                     COURT FOR
                                                            FOR THE
                                                                THE
                       WESTERN DISTRICT
                       WESTERN  DISTRICT OF
                                         OF WASHINGTON
                                            WASHINGTON AT
                                                       AT TACOMA
                                                          TACOMA
11
11

12
12    In re:                                      Case No.: 18—40001-MJH
                                                       No.: 18-40001-MJH
13
13    CRAIG D
      CRAIG D MARTIN
              MARTIN and
                     and                          NOTICE OF AND
                                                  NOTICE OF AND MOTION
                                                                 MOTION FOR FOR DISMISSAL
                                                                                 DISMISSAL
      HENRIETTA A
      HENRIETTA A MARTIN,
                  MARTIN,                         PURSUANT TO
                                                  PURSUANT  TO 11
                                                               11 U.S.C.
                                                                  U.S.C. §§ 1307(c)
                                                                            1307(c)
14
14

                                       Debtors.
                                       Debtors.
15
15

16
16                                                NOTICE
                                                  NOTICE
17
17             YOU ARE
               YOU ARE HEREBY
                       HEREBY NOTIFIED
                              NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
18
     be heard before
     be heard before the
                     the Honorable
                         Honorable Mary
                                   Mary Jo
                                        Jo Heston
                                           Heston at
                                                  at 1:00
                                                     1:00 P.M.
                                                          P.M. on
                                                               on February
                                                                  February 14,
                                                                           14, 2019,
                                                                               2019, at
                                                                                     at the
                                                                                        the U.S.
                                                                                            US.
19
19
     Bankruptcy Courthouse,
     Bankruptcy Courthouse, 1717
                            1717 Pacific
                                 Paciﬁc Avenue,
                                         Avenue, Courtroom
                                                 Courtroom H,
                                                           H, Tacoma,
                                                              Tacoma, WA
                                                                      WA 98402.
                                                                         98402.
20
               IF YOU
               IF YOU OPPOSE
                      OPPOSE this
                             this motion,
                                  motion, you must file
                                          you must ﬁle your
                                                        your written
                                                             written response
                                                                     response with
                                                                              with the
                                                                                   the Court
                                                                                       Court
21
21
     Clerk and
     Clerk and deliver
               deliver copies
                       copies on
                              on the
                                 the undersigned and all
                                     undersigned and all interested
                                                         interested parties,
                                                                    parties, NOT LATER THAN
                                                                             NOT LATER THAN
22
22
     THE RESPONSE
     THE RESPONSE DATE,
                  DATE, which
                        which is
                              is February
                                 February 7,
                                          7, 2019.
                                             2019. You
                                                   You should
                                                       should also
                                                              also appear
                                                                   appear at
                                                                          at the
                                                                             the time
                                                                                 time of
                                                                                      of
23
     hearing. If
     hearing. If you
                 you fail
                     fail to
                          to do
                             do so,
                                so, the
                                    the Court
                                        Court may
                                              may enter
                                                  enter an
                                                        an order
                                                           order granting
                                                                 granting the
                                                                          the motion
                                                                              motion without
                                                                                     Without any
                                                                                             any
24
24
     hearing and
     hearing and without
                 Without further
                         further notice.
                                 notice.
25
                                                                                   Michael G.
                                                                                   Michael  G. Malaier
                                                                                               Malaier
                                                                           Chapter 13
                                                                           Chapter 13 Standing
                                                                                      Standing Trustee
                                                                                               Trustee
                                                                                2122 Commerce Street
     NOTICE
     NOTICE AND MOTION FOR DISMISSAL              - 1l                            Tacoma, WA 98402
                                                                                       (253) 572-6600
                                                                                       (253) 572-6600
 1
                                                  MOTION
                                                  MOTION
 2

 3
            COMES NOW,
            COMES NOW, Michael
                       Michael G.
                               G. Malaier,
                                  Malaier, the
                                           the Chapter
                                               Chapter 13
                                                       13 Trustee
                                                          Trustee and
                                                                  and alleges
                                                                      alleges as
                                                                              as follows:
                                                                                 follows:

 4   1. Debtors
     1. Debtors filed
                ﬁled this
                      this case
                           case on
                                on January
                                   January 2,
                                           2, 2018.
                                              2018. The
                                                    The case
                                                        case was
                                                             was confirmed
                                                                 conﬁrmed by
                                                                           by order
                                                                              order of
                                                                                    of the
                                                                                       the Court
                                                                                           Court

 5      on April
        on April 21,
                 21, 2018.
                     2018.

 6   2. Pursuant
     2. Pursuant to
                 to the
                    the confirmed
                        conﬁrmed plan,
                                  plan, Debtors
                                        Debtors are
                                                are required
                                                    required to
                                                             to make
                                                                make plan
                                                                     plan payments of $3,650.00
                                                                          payments of $3,650.00

 7      per month applied
        per month applied as
                          as $100.00
                             $100.00 per month ongoing
                                     per month ongoing and
                                                       and $3,550.00
                                                           $3,550.00 per month to
                                                                     per month to cure
                                                                                  cure the
                                                                                       the plan
                                                                                           plan
 8
        payment delinquency. Debtors
        payment delinquency. Debtors are
                                     are presently delinquent in
                                         presently delinquent in plan
                                                                 plan payments in the
                                                                      payments in the amount
                                                                                      amount of
                                                                                             of
 9
        $17,100.00, supported
        $17,100.00, supported by
                              by the
                                 the Declaration
                                     Declaration filed
                                                 ﬁled herewith.
                                                       herewith.
10
10
     3. Debtors
     3. Debtors have
                have defaulted
                     defaulted under
                               under the
                                     the terms
                                         terms of
                                               of the
                                                  the Plan
                                                      Plan as
                                                           as follows:
                                                              follows: §§ 1307(c)(1)
                                                                          l307(c)(l) unreasonable
                                                                                     unreasonable
11
11
        delay by
        delay by the
                 the debtor
                     debtor that
                            that is
                                 is prejudicial to the
                                    prejudicial to the creditors,
                                                       creditors, §§ 1307(c)(6)
                                                                     l307(c)(6) failure
                                                                                failure to
                                                                                        to remit
                                                                                           remit plan
                                                                                                 plan
12
12
        payments.
        payments.
13
13

14
14
            WHEREFORE the
            WHEREFORE the Trustee
                          Trustee prays that this
                                  prays that this case
                                                  case be
                                                       be dismissed
                                                          dismissed and
                                                                    and closed.
                                                                        closed.
15
15

16
16          DATED this
            DATED this 14th
                       14th day
                            day of
                                of January,
                                   January, 2019
                                            2019 at
                                                 at Tacoma,
                                                    Tacoma, Washington.
                                                            Washington.

17
17

18
18
                                                           WK,
                                                        Matthew J.P.
                                                        Matthew J .P. Johnson,
                                                                      Johnson, WSBA#
                                                                               WSBA# 40476
                                                                                        40476 for
                                                                                              for
19
19                                                      Michael G.
                                                        Michael G. Malaier,
                                                                    Malaier, Chapter
                                                                             Chapter 13
                                                                                     13 Trustee
                                                                                        Trustee

2O
20

21
21

22
22

23

24
24

25
                                                                                       Michael G.
                                                                                       Michael  G. Malaier
                                                                                                   Malaier
                                                                               Chapter 13
                                                                               Chapter 13 Standing
                                                                                          Standing Trustee
                                                                                                   Trustee
                                                                                    2122 Commerce Street
     NOTICE AND MOTION
                MOTION FOR
                       FOR DISMISSAL
                           DISMISSAL
                                                   N




     NOTICE AND                                   -2                                  Tacoma, WA 98402
                                                  I




                                                                                           (253) 572-6600
                                                                                           (253) 572-6600
